Name: Regulation (EEC) No 1524/71 of the Commission of 16 July 1971 laying down detailed rules concerning private storage aid for flax and hemp fibres
 Type: Regulation
 Subject Matter: distributive trades;  plant product;  civil law;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31971R1524Regulation (EEC) No 1524/71 of the Commission of 16 July 1971 laying down detailed rules concerning private storage aid for flax and hemp fibres Official Journal L 160 , 17/07/1971 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 3 P. 0240 Danish special edition: Series I Chapter 1971(II) P. 0458 Swedish special edition: Chapter 3 Volume 3 P. 0240 English special edition: Series I Chapter 1971(II) P. 0518 Greek special edition: Chapter 03 Volume 6 P. 0247 Spanish special edition: Chapter 03 Volume 5 P. 0030 Portuguese special edition Chapter 03 Volume 5 P. 0030 REGULATION (EEC) No 1524/71 OF THE COMMISSION of 16 July 1971 laying down detailed rules concerning private storage aid for flax and hemp fibres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1308/70 1 of 29 June 1970 on the common organisation of the market in flax and hemp, and in particular Article 5 (3) thereof; Whereas Council Regulation (EEC) No 1172/71 2 of 3 June 1971 laid down general rules concerning private storage aid for flax and hemp ; whereas detailed rules should be laid down for granting this aid; Whereas, to achieve the purposes of such aid, it would seem advisable to extend it only to owners of fibres whose past activities and professional experience afford guarantees that storage will be effected in a proper manner and who have suitable premises; Whereas account should be taken of the structure of fibre production and marketing undertakings in fixing a minimum quantity for contracts; Whereas, in order to ensure the uniform application of the system of aid and to promote its efficiency, contracts should be concluded in a form broadly similar throughout the Community and sufficiently precise to allow identification of the goods in question; Whereas to take account of commercial practice, certain margins of variation from the agreed quality should be allowed; Whereas uniform provisions should be adopted for the fixing and payment of the amounts of aid; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Flax and Hemp; HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules for granting aid for the storage of flax and hemp fibre. Article 2 The storage contracts provided for in Article 5 of Regulation (EEC) No 1308/70, hereinafter referred to as "contracts", shall be concluded only with holders of fibre originating in the Community who: (a) carry on business in flax or hemp and, with regard to flax, are officially registered as such in a Member State. (b) have suitable storage facilities. Article 3 1. A contract may be concluded only for flax or hemp fibre which (a) is of a sound and fair marketable quality; (b) can be shown to have been grown in the Community ; and (c) has been reported on as provided for in Article 3 (1) of Regulation (EEC) No 1523/71 3. 2. The minimum quantity shall be 10 000 kilogrammes of flax or 2500 kilogrammes of hemp. 1OJ No L 146, 4.7.1970, p. 1. 2OJ No L 123, 5.6.1971, p. 7. 3OJ No L 160, 17.7.1971, p. 14. Article 4 1. The contract shall include the following particulars: (a) the name and address of the holder; (b) the name and address of the intervention agency; (c) the place of storage; (d) the nature, origin, quality (long or short fibre) and quantity of product to be stored; (e) the amount of aid; (f) the dates relating to the execution of the contract without prejudice to the provisions of Article 8 (2) (b) of Regulation (EEC) No 1172/71. 2. The contract shall impose the following obligations on the storer: (a) at his own risk and expense to take the agreed quantity of the product into store and to store it within the time limits laid down; (b) to store the products in easily identifiable lots; (c) to advise the intervention agency each month of all quantities of fibre of Community origin held by him ; and (d) to allow the intervention agency at any time to check fulfilment of the obligations imposed by the contract. 3. The obligation to store the agreed quantity shall be considered as fulfilled if not less than 95 % and not more than 105 % of that quantity has been put into store. Article 5 The amount of aid shall be fixed per month and per 100 kilogrammes. The aid shall relate to the net weight as recorded on entry into store. Article 6 The aid shall be paid not later than eight weeks after the date of expiry of the contract. Article 7 1. Save in a case of force majeure, if the holder does not fulfil the obligations imposed on him by the contract, the aid shall not be paid. 2. In a case of force majeure the intervention agency shall determine the measures which it considers necessary in the light of the circumstances invoked. These measures may comprise in particular the payment of the aid due in proportion to the quantity stored and to the actual duration of storage. The Member States shall regularly inform the Commission of circumstances which they consider to be cases of force majeure and of the measures taken in relation thereto. Article 8 1. The Member States shall communicate to the Commission their standard form of contract. 2. Member States shall take all necessary measures to verify fulfilment of contract obligations. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1971. For the Commission The President Franco M. MALFATTI